UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6478



JUAN ERNESTO MARCIAS-GARCIA,

                                            Petitioner - Appellant,

          versus


GEORGE SNYDER, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-hc-00308-FL)


Submitted: November 15, 2006              Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Ernesto Marcias-Garcia, Appellant Pro Se. Steve R. Matheny,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Juan Ernesto Marcias-Garcia, a federal prisoner, appeals

the district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Marcias-Garcia v. Snyder, No. 5:05-hc-00308-FL

(E.D.N.C. Feb. 21, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid    the

decisional process.



                                                                     AFFIRMED




                                   - 2 -